IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                             Assigned on Briefs August 4, 2009

                  STATE OF TENNESSEE v. LUTHER MOWERY

                 Direct Appeal from the Circuit Court for Williamson County
                           No. I-CR093657      Robbie Beal, Judge



                    No. M2008-02700-CCA-R3-CD - Filed August 19, 2009


The defendant, Luther Mowery, was convicted of failure to obey a traffic signal and ordered to pay
court costs. On appeal, he argues that the evidence is insufficient to support the verdict, a claim with
which the State agrees. Following our review, we, likewise, agree and, accordingly, reverse the
conviction and dismiss the charge.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed and
                                        Dismissed

ALAN E. GLENN , J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and J.C.
MCLIN , JJ., joined.

Venus Niner, Franklin, Tennessee, for the appellant, Luther Mowery.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney General;
Kim R. Helper, District Attorney General; and Shauna R. Billingsley, Interim City Attorney, for the
appellee, State of Tennessee.

                                              OPINION

                                               FACTS

         On July 16, 2008, the defendant was cited for failing to obey a traffic signal, found guilty by
the Franklin City Court of this offense, and appealed the decision to the Williamson County Circuit
Court. At the bench trial in that court, Officer Jane Teeples of the Franklin Police Department
testified that, on the day of the defendant’s receiving his citation, she had been patrolling the
intersection of Murfreesboro and Royal Oaks Roads where she saw the defendant’s vehicle, as the
light was green, enter the intersection from the left turn lane. Oncoming traffic stopped when the
light turned red, and the defendant executed a left turn. Officer Teeples then stopped the defendant
and cited him for failure to obey a traffic control signal in violation of Tennessee Code Annotated
section 55-8-110.
        The defendant acknowledged that he entered the intersection as described by Officer Teeples
but said that the intersection had no signage that a motorist could not turn left on a green light. Thus,
he said, he yielded the right of way to oncoming traffic until he could execute a left turn.

        At the conclusion of the bench trial, the trial court found the defendant guilty of failure to
obey a traffic control signal, and this appeal followed.

                                             ANALYSIS

       The sole issue in this appeal is whether the evidence is sufficient to sustain the verdict. As
we will explain, we conclude that it is not.

         In considering this issue, we apply the rule that where sufficiency of the convicting evidence
is challenged, the relevant question of the reviewing court is “whether, after viewing the evidence
in the light most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.
Ct. 2781, 2789 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions
whether by the trial court or jury shall be set aside if the evidence is insufficient to support the
findings by the trier of fact of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185,
190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All
questions involving the credibility of witnesses, the weight and value to be given the evidence, and
all factual issues are resolved by the trier of fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn.
Crim. App. 1987). “A guilty verdict by the jury, approved by the trial judge, accredits the testimony
of the witnesses for the State and resolves all conflicts in favor of the theory of the State.” State v.
Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

                This well-settled rule rests on a sound foundation. The trial judge and the
        jury see the witnesses face to face, hear their testimony and observe their demeanor
        on the stand. Thus the trial judge and jury are the primary instrumentality of justice
        to determine the weight and credibility to be given to the testimony of witnesses. In
        the trial forum alone is there human atmosphere and the totality of the evidence
        cannot be reproduced with a written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212 Tenn. 464,
370 S.W.2d 523 (1963)). A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal, a convicted
defendant has the burden of demonstrating that the evidence is insufficient. See State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

       The defendant was convicted of violating Tennessee Code Annotated section 55-8-
110(a)(1)(A), which provides as follows regarding a vehicle facing a green traffic signal:




                                                  -2-
               Vehicular traffic facing the signal may proceed straight through or turn right
       or left unless a sign at such place prohibits either turn. But vehicular traffic,
       including vehicles turning right or left, shall yield the right-of-way to other vehicles
       and to pedestrians lawfully within the intersection or an adjacent crosswalk at the
       time the signal is exhibited[.]

         As we have set out, the testimony showed that the defendant entered the intersection as the
traffic light facing him was green, waiting until oncoming traffic had cleared before making a left
turn which he did after the light facing him was red. There was no proof that there were restrictions
at the intersection, either painted on the roadway or signage, regarding making a left turn.
Accordingly, we conclude that the proof is insufficient to prove that the defendant failed to obey a
traffic signal, as set out in Tennessee Code Annotated section 55-8-110(a)(1).

                                         CONCLUSION

       Based upon the foregoing authorities and reasoning, the judgment of the trial court is
reversed, and the charge against the defendant is dismissed.


                                                       ___________________________________
                                                       ALAN E. GLENN, JUDGE




                                                 -3-